DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 27 December 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 2, 4, and 7 and has canceled claims 3, 6, and 8-10.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see pages 33-34 of the Applicant’s Remarks, filed 27 December 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  Examiner notes that the reference Yi et al. discussed by the Applicant was published after the effective filing date of the instant application and is not deemed to be evidence of the presence or absence of new matter, nor has it been considered as the Applicant has not included an IDS listing the reference.  Nevertheless, the Examiner deems that, in light of the disclosure of constructing a 

Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that the newly submitted drawings sufficiently overcome all objections without introducing new matter, the Examiner respectfully disagrees.  The Applicant makes conclusory statements that no new matter is introduced solely based on Cheng Yi et al., which is an external reference that is not incorporated by reference in the instant application and cannot be incorporated by reference, because it was published after the effective filing date of the instant application.  While the Examiner agrees that much of what is depicted in the newly presented drawings would be readily understood by a person of ordinary skill in light of the original disclosure, the Examiner is not fully persuaded particularly in light of the Applicant’s indication that the new introduced figure 3 is intended to depict a section plane that is “perpendicular” to the central axis.  The only use of “perpendicular” in the original disclosure is to state that the mobile scanning device is “not required to be strictly perpendicular to the tunnel axis.”  If the mobile scanning device is not perpendicular, this raises a question of whether the section plane constructed is necessarily perpendicular to the tunnel axis, particularly in light of the written descriptions silence on this point.  Moreover, the newly presented Figure 3 looks in correct because the circle appears to be at an angle with respect to the plane and looks 
Regarding the Applicant’s argument that the amendments to claims 1 and 4 overcome the rejections under 35 U.S.C. 112(b) without introducing new matter, the Examiner respectfully disagrees.  The Applicant again argues by making conclusory statements based only on matter from Cheng Yi et al.  While the amended limitation of claim 4 may be sufficient to clarify the intent of the originally presented claim it is not supported in the original disclosure and the Applicant has not even attempted to show support for it, relying instead on a separate publication, which was not incorporated by reference and did not exist at the time of the Applicant’s invention was effectively filed.  It is not clear from the original language that the constructed plane is intended to be perpendicular to the tunnel axis.  If the Applicant can show that a better translation of the written description provides support for the claim amendments, such argument may be persuasive, but reliance on what is disclosed in a separate publication is not persuasive.

Applicant’s arguments, see pages 37-40 of the Applicant’s Remarks, filed 27 December 2021, with respect to rejection of claims  2 and 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2 and 7 has been withdrawn. 
Applicant’s arguments, see page 40 of the Applicant’s Remarks, filed 27 December 2021, with respect to rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 103 rejection of claims 1, 2, 4, and 5 has been withdrawn. 

Drawings
The drawings are objected to because Figure 3 presents the constructed section plane in a manner that does not appear to be consistent with the tunnel view shown in the figure.  The cylinder of the tunnel is depicted at an angle with respect to the page, so by depicting a full circle, the circular section appears to be distorted to the right with respect to the plane.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected because it has been amended to recite “intercepting a section of tunnel perpendicular to the central axis of the tunnel.”  However, the original disclosure does not clearly indicate that the section plane is perpendicular to the central axis of the tunnel.  On the contrary, the only mention of the word “perpendicular” in the written description is to state that the mobile scanning is “not required to be strictly perpendicular to the tunnel axis” (pg. 4 line 4 of the original specification).  Furthermore, the original disclosure includes no equivalent statement to indicate the claimed perpendicularity.
Claim 4 is rejected because it has been amended to recite “constructing a section plane passing a point p in the point cloud of the tunnel and perpendicular to the central axis of the tunnel.”  As noted with respect to claim 1, the plane is not disclosed to be perpendicular to the central axis in the written description.
Claims 2, 5, and 7 are not supported for the reason that they depend on claim 1.

Allowable Subject Matter
Claims 1, 2, 4, 5, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claim 1 incorporates the subject matter of previous claim 6 and is allowable over the prior art for the same reasons identified with respect to claim 6 in the Office Action of 14 October 2021.
Claims 2, 4, 5, and 7 depend on claim 1 and are allowable over the prior art for at least the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864